EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 31st day of October, 2019 (the “Effective Date”) by and between, Dirk D.
Laukien and Frank Laukien, Trustees of 44 Manning Road Realty Trust, u/d/t dated
October 4, 1994 and recorded with the Middlesex North District Registry of Deeds
in Book 7291, Page 333 (hereinafter “44 Manning Trust”), and Dirk D. Laukien and
Frank Laukien, Trustees of Umbrina Associates, u/d/t dated December 17, 1987 and
recorded with the Middlesex North District Registry of Deeds in Book 4354, Page
104 (hereinafter “Umbrina” and collectively with 44 Manning Trust, the
“Sellers”), each having a mailing address of C/O Black Forest Ventures LLC, 24
Waterway Avenue, Suite 225, The Woodlands TX 77380 and Bruker Corporation, a
Delaware corporation having a mailing address of 40 Manning Road, Billerica, MA
01821 (hereinafter “Buyer”).

 

WITNESSETH THAT:

 

WHEREAS, 44 Manning Trust is the owner of the land with the building thereon
commonly known and numbered as 44 Manning Road, Billerica, Massachusetts, as
more particularly described as Parcel A on Exhibit A attached hereto and made a
part hereof (the “Manning Road Property”);

 

WHEREAS, Umbrina is the owner of the land with the building thereon commonly
known and numbered as 15 Fortune Drive, Billerica, Massachusetts, as more
particularly described as Parcel B on Exhibit A attached hereto and made a part
hereof (the “Fortune Drive Property” and collectively with the Manning Road
Property, the “Properties”, and each individually a “Property”); and

 

WHEREAS, the sale of the Properties includes (a) all improvements and fixtures
located thereon (“Improvements”), (b) all right, title and interest of the
Sellers, if any, in and to all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or appertaining
thereto, (c) all right, title and interest of the Sellers, if any, in and to all
strips and gores and any land lying in the bed of any street, road or alley,
open or proposed, adjoining the Properties, but excluding the equipment, trade
fixtures, racking, furnishings, furniture and other personal property, if any
(the “Personal Property”) owned by Seller or any tenant at the Properties used
in connection with Sellers’ or such tenant’s permitted operations thereon;

 

WHEREAS, Buyer desires to purchase and the Sellers desire to sell the Properties
in accordance with the terms and conditions hereinafter set forth;

 

 








NOW, THEREFORE, based upon the foregoing and in consideration of the covenants,
agreements, warranties and representations hereinafter set forth, and intending
to be legally bound hereby, the parties each hereto agree as follows:

 

1.         PURCHASE PRICE.  The agreed purchase price for the Properties is
Twelve Million Three Hundred Thousand and 00/100 ($12,300,000.00) Dollars (the
“Purchase Price”), of which Six Million Seven Hundred Thousand and 00/100
($6,700.000.00) Dollars shall be allocated to the purchase of the Manning Road
Property and Five Million Six Hundred Thousand and 00/100 ($5,600,000.00) shall
be allocated to the purchase of the Fortune Drive Property.  Buyer shall pay the
Purchase Price, based upon the foregoing allocation, less the Deposit allocated
to each Property (as hereinafter defined) to each Seller on the Date of Closing
(as hereinafter defined) by bank cashier's check payable directly to Sellers
without intervening endorsement, drawn on a Greater Boston Clearing House Bank,
or by wiring immediately available Federal funds to such bank account as may be
designated by each Seller.

2.         ESCROW.

2.1      DEPOSIT; ESCROW AGENT.  Contemporaneously with the execution of this
Agreement Buyer has delivered or caused to be delivered an earnest Money deposit
in the sum of Three Hundred Seven Thousand Five Hundred and 00/100 ($307,500.00)
Dollars (the “Deposit”) to McLane Middleton Professional Association, (the
“Escrow Agent”), of which One Hundred Sixty Seven Thousand Five Hundred Eighty
Seven and 50/100 ($167,587.50) Dollars of the Deposit shall be allocated to the
purchase of the Manning Road Property and One Hundred Thirty Nine Thousand Nine
Hundred Twelve and 50/100 ($139,912.50) Dollars shall be allocated to the
purchase of the Fortune Drive Property.  Buyer hereby acknowledges that Escrow
Agent also serves as legal counsel to Buyer, that such representation could
create a conflict of interest, and that nonetheless such arrangement is
satisfactory to Sellers  as a means of facilitating this transaction.  The
Deposit shall be deposited into a Money Market interest-bearing escrow account
at a Massachusetts bank insured by the FDIC and the DIF fund.  Interest earned
on the Deposit shall be credited against the Purchase Price at Closing except in
the event of a default, in which event interest shall follow the Deposit.  At
the time of delivery of the deed, Escrow Agent shall release the allocated
portion of the Deposit to each Seller, which shall be credited against the
balance of the allocated Purchase Price owed by Buyer to each Seller.

2.2      ESCROW PROVISIONS.  Escrow Agent agrees to hold, keep and deliver the
Deposit in accordance with the terms and provisions of this Agreement.  Escrow
Agent shall be liable only to hold said sums and deliver the same to the parties
named herein in accordance with the provisions of this Agreement, it being
expressly understood that by acceptance of this Agreement Escrow Agent is acting
in the capacity of a depository only and shall not be liable or responsible to
anyone for any damages, loses or expenses or for any action or nonaction taken
in good faith in connection with the performance of its duties hereunder unless
the same shall have been caused by the gross negligence or willful malfeasance
of Escrow Agent.  In the event of any disagreement between Buyer and Sellers
resulting in any adverse claims and demands being made in connection with or for
the monies involved herein or affected hereby, Escrow Agent shall refuse to
comply with any such claims or demands so long as such disagreement may
continue; and in so refusing Escrow Agent shall make no delivery or other
disposition of any of the monies then held by it under the terms of this
Agreement to Buyer or Sellers, and in so doing





2




Escrow Agent shall not become liable to anyone for such refusal; and Escrow
Agent shall be entitled to continue to refrain from acting until (a) the rights
of the adverse claimants shall have been finally adjudicated in a court of
competent jurisdiction of the monies involved herein or affected hereby, or (b)
all differences shall have been adjusted by agreement between Sellers and Buyer,
and Escrow Agent shall have been notified in writing of such agreement signed by
the parties hereto.  Further, Escrow Agent shall have the right at all times to
pay all sums held by it into any court of competent jurisdiction in the county
where the Properties lie, after a dispute between or among the parties hereto
has arisen, whereupon Escrow Agent's obligations hereunder shall terminate.  In
no event shall the Escrow Agent be under any duty whatsoever to institute or
defend any such proceeding.

All expenses reasonably incurred by Escrow Agent as a result of a dispute or
controversy under this Agreement between Buyer and Sellers shall be paid by the
losing party to such dispute.  Otherwise, any fee due Escrow Agent shall be
shared equally by the parties.

 

Escrow Agent shall not be obligated to take any action hereunder which might in
its reasonable judgment subject it to any expense or liability unless it shall
have been furnished with reasonable indemnity by Buyer and/or Sellers.

 

Escrow Agent shall incur no liability for acting in accordance with the terms of
this Agreement.  Escrow Agent may rely and shall be protected in acting upon any
resolution, certificate, opinion, notice, request, consent, or other paper or
document believed by it to be genuine and to have been signed by the proper
person or persons.

 

3.         CLOSING DELIVERIES.

3.1      On the Date of Closing, conditioned upon performance by Buyer hereunder
(including authorization pursuant to Section 35.2(a) herein), Sellers shall each
execute and deliver to Buyer, or to a nominee designated by Buyer by written
notice to Sellers at least seven (7) days before the Date of Closing (so long as
such nominee is an entity owned and controlled by Buyer):

(a)        Good and sufficient quitclaim deeds, conveying good and clear record
title to the Properties, free from encumbrances and Sellers’ Liens, as
hereinafter defined, excepting, however: (i) provisions of existing building and
zoning laws, ordinances, and Local, State and Federal laws, ordinances, rules
and regulations; (ii) real estate taxes not yet due and payable on the Date of
Closing; (iii) such matters of record, as of the date of the expiration of the
Due Diligence Period; and (iv) such matters of record first arising after the
expiration of the Due Diligence period, including without limitation, easements,
restrictions and reservations, if any, so long as the same do not prohibit or
materially interfere with the current use or diminish the value of the
Properties, provided Sellers shall not voluntarily grant, convey or acquiesce to
any such matters of record without the written consent of the
Buyer.  Notwithstanding the foregoing, and without limiting any other provisions
of this Agreement, said Properties shall not be considered to be in compliance
with the provisions of this Agreement with respect to title unless: (i) the
Properties are not located within a HUD Flood Hazard Zone requiring the Buyer's
purchase of Flood Insurance, or within any locally designated wetlands area;
(ii) the Properties are equipped with all necessary utilities, including without
implied limitation, electricity, gas, telephone, cable





3




television, municipal water and public sewer; (iii) all existing utilities
servicing the Properties are provided directly from a public street or private
way, or via validly recorded easement with perpetual right of use; (iv) no
building, structure, improvement, including, but not limited to, any
driveway(s), garage(s), fence(s), shed(s), way(s) or property of any kind
encroaches upon, over or under the Properties from other properties; (v) all
Properties buildings, structures and improvements, including, but not limited
to, any driveway(s), garage(s), shed(s) and all other improvements intended to
be included in the sale and all means of access to and egress from the
Properties shall be wholly within the lot lines of the Properties and shall not
encroach upon, over or under any property not within such lot lines or property
of any other person or entity; (vi) Certificates of Compliance for any
outstanding Orders of Conditions (excluding any “perpetual conditions”) have
been recorded or delivered for recording prior to the Closing.  It is agreed
that in the event of a title matter for which a title insurance company is
willing to issue a so-called “clean” policy or provide “affirmative coverage”
over a known defect or problem, Buyer may elect to accept same but shall not be
required to do so, and shall have the right, at the option of their counsel, to
deem title to the Properties unacceptable or unmarketable and to terminate this
Agreement. Notwithstanding the foregoing, Sellers shall be responsible for
satisfying any betterments assessed against the Properties and/or mortgages or
other voluntary monetary liens encumbering the Properties;

(b)        An affidavit from each Seller stating that it is not a Foreign
Persons under the Foreign Investment in Real Property Tax Act of 1980, in form
and substance reasonably satisfactory to Buyer’s and Sellers’ counsel and
otherwise in compliance with the Internal Revenue Code of 1986, as amended from
time to time;

(c)        Form 1099 to be filed with the Internal Revenue Service;

(d)        A duly executed counterpart of a Closing Statement in form and
content reasonably satisfactory to Buyer and Sellers;

(e)        Sellers’ Certificates.  A certificate from each Seller certifying to
Buyer that all representations and warranties in Section 35.1 remain true and
accurate on the date of the Closing;

(f)        Authority.  Evidence of the existence, organization and authority of
the Sellers and of the authority of the persons executing documents on behalf of
each Seller reasonably satisfactory to the underwriter of Buyer’s title policy
pursuant to Section 35.1(a);

(g)        Approved New Leases and Notice to Tenants.  If applicable, pursuant
to Section 33.4, the original Approved New Leases in Seller’s possession and an
Assignment and Assumption of Leases executed, witnessed and acknowledged by
Seller, together with a notice to tenant(s) executed by Seller that advises
tenants of the sale of the Property;

(h)        Tenant Estoppels.  Estoppel certificates from all tenants at the
Properties excluding Buyer pursuant to Section 33.5;

(i)         Title Affidavit.  A title affidavit for the benefit of Buyer’s title
company substantially in a form customarily signed by Sellers; and





4




(j)         Such other documents contemplated by or provided for in this
Agreement and customarily and reasonably required from sellers of property in
the Commonwealth of Massachusetts and appropriate to this transaction, provided
that such documents shall neither expand any obligation, covenant,
representation or warranty of Sellers or result in any new or additional
obligation, covenant, representation or warranty of Sellers under this Agreement
beyond those expressly set forth in this Agreement, nor result in any cost or
expense to Sellers.

3.2      On the Date of Closing, conditioned upon performance by Sellers
hereunder, Buyer shall execute and deliver to Sellers:

(a)        A duly executed counterpart of a Closing Statement in form and
content reasonably satisfactory to Buyer and Sellers; and

(b)        Such other documents contemplated by or provided for in this
Agreement and customarily and reasonably required from buyers of property in the
Commonwealth of Massachusetts and appropriate to this transaction.

4.         BUYER’S EXAMINATION OF THE PROPERTIES.

4.1      Buyer shall have until 5:00 P.M., Boston time, on the forty-fifth
(45th) day following the Effective Date (the “Due Diligence Period”), to
complete, at Buyer's sole cost and expense, such inspections, investigations,
analysis, tests and review of the Properties desired by Buyer in its sole
judgment and discretion, including, without limitation, relating to (i) the
electrical, mechanical, plumbing, heating, cooling, ventilation, sewage, roof or
other systems, utilities or structural components or integrity of the
Properties; (ii) the presence or absence of pests and/or termites or damage
resulting therefrom; (iii) the presence or absence of asbestos and/or any
hazardous chemicals, materials, or substances in and about the Properties or any
other environmental matter; (iv) compliance with any and all applicable federal,
state, county, municipal and local, laws, codes, ordinances or regulations,
including, without limitation, the Americans with Disabilities Act, building
codes, zoning ordinances or by-laws; (v) the state of the title to the
Properties; (vi) matters which would be disclosed by a survey of the Properties;
(vii) the compliance with the provisions of any instrument referred to in 3.1
(a) hereto; and (viii) any other circumstance that may constitute a failure of
the Properties to conform with the provisions of this Agreement (each, an
“Inspection” and collectively the “Inspections”).  Notwithstanding any provision
of this Section or any other provisions of this Agreement which may be to the
contrary, Buyer shall not conduct any environmental or hazardous waste
inspections beyond a "Phase I" audit unless and until (a) Buyer gives prior
written notice to Sellers of the Property to be inspected of its desire to do so
(which notice shall identify the nature and scope of the work to be performed),
(b) Buyer provides liability insurance (and other insurance reasonably requested
by each Seller of each Property to be inspected) relating to such work which is
reasonably satisfactory to such Seller of the Property to be inspected and names
the Seller of the Property to be inspected as additional insured, and (c) Seller
of the Property to be inspected approves in writing the nature and scope of the
work to be performed, such approval not to be unreasonably withheld,
conditioned, or delayed, but to be conditioned on the execution of a
commercially reasonable site access and indemnification agreement acceptable to
Seller of the Property to be inspected and Buyer.





5




4.2      Buyer is hereby given a limited license to enter the Properties for the
purpose of conducting the Inspections.  All Inspections requiring access to the
Properties shall be in the presence of the Seller of the Property to be
inspected or its designee.  Buyer shall give Seller of the Property to be
inspected reasonable prior notice of all Inspections requiring access to the
Property and use reasonable care in the course of the Inspections, and if the
Property is disturbed, shall restore the Property to the condition preceding the
Inspections.  Each entity conducting the Inspections requiring access to the
Properties, shall maintain insurance which shall include commercial general
liability on an occurrence basis with a combined single limit of $2,000,000 for
property damage, bodily injury and personal injury.  Prior to accessing the
Properties, each such entity shall provide Seller of the Property to be
inspected with a certificate of insurance conforming to the foregoing.  The
Inspections shall be performed in compliance with and subject to all laws and
regulations.  In no event shall the Buyer or any person or entity conducting an
Inspection (a) perform any intrusive physical testing, digging or penetration at
the Properties (such as roof penetration or borings of the land), unless Buyer
has obtained the prior written consent, as set forth above, of the Seller of the
Property to be inspected, or (b) request any inspection of the Properties by any
governmental authority, unless required by law and then only after providing
Seller of the Property to be inspected with notice of, and opportunity to object
to, same.  In the event this transaction does not close due to Buyer’s
termination pursuant to Section 4.3 hereof, Buyer, at Sellers’ request, shall
deliver to Sellers all third-party written inspections, examinations,
evaluations, studies, tests, reports, surveys, reports, or other written matters
obtained by Buyer and generated as a result of or in the course of the
Inspections of the Properties, the delivery of which, however, is subject to any
restrictions set forth in such studies, tests or reports regarding assignment,
confidentiality and reliance.

4.3      After Buyer's Inspections as to the items set forth in the Section 4.1
of this Agreement, Buyer may, in its sole discretion, elect to terminate this
Agreement for a material reason pertaining to the economic viability of
completing this transaction (which is understood not to include any condition
which has been affirmatively disclosed by Sellers and accepted by Buyer; and not
to include latent defects that do not reasonably require repair within Buyer's
first year of operation and, if so, which, in the aggregate, do not require more
than $100,000 to repair), by giving written notice of termination to Sellers by
the end of the Due Diligence Period. In such event, Sellers shall have the
option to adjust the purchase price in the amount that the cost of said repairs
exceeds the $100,000 in aggregate, and the transaction shall continue as if the
Notice of Termination had not been served. If Sellers decline to do so, then the
Notice of Termination shall be served upon the Sellers, in which event, the
Deposit shall be returned to Buyer; and the parties shall have no further
obligations under this Agreement, except for those obligations that survive this
Agreement as expressly provided herein unless Buyer elects to waive the Notice
of Termination in which event the parties shall mutually agree on a Closing
Date.

4.4      If Buyer terminates this Agreement, as provided herein, Buyer shall
promptly restore any portion of the Properties disturbed as a result of or in
the course of the inspections, substantially to its condition immediately prior
to the Inspections.  In no event shall any unsafe condition at the Properties be
created by Buyer.

4.5      Title Review.  Sellers shall not be obligated to clear any encumbrances
to or defects in title except for voluntary liens or mortgages of an
ascertainable amount (“Sellers’





6




Liens”), which Sellers’ Liens each Seller shall cause to be satisfied at or
prior to Closing (with each Seller having the right to apply the Purchase Price
or a portion thereof for such purpose).  Notwithstanding the foregoing, prior to
the expiration of the Due Diligence Period, Buyer may give notice (“Buyer’s
Title Notice”) to Sellers of the existence of any encumbrances and defects in
title to which Buyer objects and that are not Permitted Encumbrances (“Title
Objections”).  Sellers shall, within five (5) business days from receipt of
Buyer’s Title Notice, notify Buyer of those Title Objections that Sellers elect
to attempt to remove or correct, provided that failure of Sellers to give said
notice shall be deemed to mean that Sellers have elected not to remove or
correct any Title Objections.  In the event Sellers elect to attempt to remove
or correct Title Objections and by the later of the expiration of the Due
Diligence Date or the date which is twenty (20) business days following Sellers’
receipt of Buyer’s Title Notice, Sellers have not arranged for removal or
correction of said Title Objections, then Buyer shall either (i) terminate this
Agreement by notice given within five (5) business days from the end of the
foregoing period in which event the Deposit shall be promptly returned to Buyer,
and the parties hereto shall have no further rights or obligations hereunder,
except for rights and obligations which, by their terms, survive the termination
hereof, or (ii) accept the condition of the title to the Properties as they then
are, without diminution of the Purchase Price.  If Buyer fails to timely elect
(i) above, then Buyer shall be deemed to have elected (ii) above.  Encumbrances
and defects to title that are not included in Buyer’s Title Notice and those
Title Objections that are accepted pursuant to this subsection shall be deemed
to be Permitted Encumbrances.  Notwithstanding anything herein to the contrary,
Sellers’ Liens shall not be deemed Permitted Encumbrances.  Recording fees for
recording documents to discharge Title Objections and Sellers’ Liens shall be
borne by Seller.  Any dispute as to any title issue or conveyancing practice
remaining unresolved at the scheduled time for performance under this Agreement
shall be resolved in accordance with applicable Standards or Practices of the
Real Estate Bar Association of Massachusetts, to the extent applicable.

4.6      Subsequent Title Encumbrances.  Notwithstanding the provisions of
Section 4.5 above, encumbrances or defects that first arise after the date and
time of Buyer’s title commitment (“Subsequent Title Encumbrances”) shall not be
deemed Permitted Encumbrances, provided Buyer notifies Sellers (“Buyer’s
Subsequent Title Notice”) by the earlier to occur of (i) five (5) business days
after it has notice of such encumbrance(s) or defect(s), and (ii) the
Closing.  Failure to so notify Sellers shall cause Subsequent Title Encumbrances
or defects to be deemed Permitted Encumbrances.  Sellers shall have five (5)
business days from the date of Buyer’s Subsequent Title Notice to arrange for
removal or correction of the Subsequent Title Encumbrances.  In the event
Sellers have not arranged for removal or correction of the Subsequent Title
Encumbrances within said five (5) business day period, then Buyer shall either
(i) terminate this Agreement by notice given within five (5) business days from
the end of the foregoing period in which event the Deposit shall be promptly
returned to Buyer, and the parties hereto shall have no further rights or
obligations hereunder, except for rights and obligations which, by their terms,
survive the termination hereof, or (ii) accept the condition of the title to the
Property as it then is, without diminution of the Purchase Price, whereupon the
Subsequent Title Encumbrances shall be deemed to be Permitted Exceptions and the
parties shall proceed to closing.  If Buyer fails to timely elect (i) above,
then Buyer shall be deemed to have elected (ii) above.





7




4.7      Automatic Extension.  If necessary, the Closing Date shall be
automatically extended to allow for the full time periods set forth in
Subsections 4.5 and 4.6 above.

4.8      Buyer hereby acknowledges and agrees that if Buyer fails, or otherwise
waives its right, to terminate this Agreement, as provided herein, then it shall
be conclusively deemed that Buyer has accepted in all respects (i) the results
of the Inspections; (ii) any defect, violation or matter existing as of the
later of (1) the date of this Agreement, or (2) the date of the applicable
Inspection; (iii) the condition of the Properties and their systems as of the
date of each Inspection; (iv) the state of the title to the Properties as
determined under Sections 4.5 and 4.6 above; (v) the compliance with the
provisions of any instrument referred to in Section 3.1(a) hereto; and (vi) the
conformity of the Properties with the provisions of this Agreement.  Buyer's
failure to terminate this Agreement as provided in Section 4.3, 4.5 and 4.6
above, shall be deemed a waiver of Buyer's right to object to any title defects,
violation, nonconformity or other matters contained herein other than matters
arising after the later of (1) the date of this Agreement, or (2) the date of
the applicable Inspection.  If Buyer has not timely terminated this Agreement as
provided herein, then the Deposit shall become non-refundable except for
Sellers’ failure or inability to perform its obligations hereunder.

4.9      Buyer shall not, without the written consent of Sellers, copy or
deliver any document or test report made or received in connection with the
Inspections or the purchase of the Properties to anyone other than, on a need to
know basis, Buyer's employees, agents, attorneys, consultants, advisors,
accountants and lender, and except for delivery to such persons, Buyer shall
maintain the confidentiality and not disclose, prior to the acceptance of
Sellers’ deeds and payment of the full Purchase Price, such documents, data and
other information obtained in the course of this transaction, to any other
person unless required by applicable law or court order.  As a prerequisite to
the delivery of any such document or test report to a permitted third party,
such party shall agree to the confidentiality and non-disclosure provision
hereof.  In the event this transaction does not close due to Buyer’s termination
of the Agreement pursuant to Section 4.3 hereof, Buyer promptly shall, upon
Sellers’ request deliver to Sellers (subject to confidentiality and assignment
restrictions contained therein) copies of all plans, studies, analyses,
inspection reports, traffic studies, permit reviews, and other due diligence
materials prepared for Buyer in connection with its contemplated purchase and
sale of the Properties, all without representation as to accuracy or
completeness.  Buyer shall not engage in any activity that could result in a
lien being filed against the Properties.

4.10    Buyer (as used in this Section 4.10, Buyer shall include its agents,
servants, employees, attorneys, lenders and contractors and such other
individuals who come on or about the Properties at the request of Buyer) agrees
to protect, defend, indemnify, exonerate and hold the each Seller harmless and
indemnified against and from any all claims, costs, damages, liabilities,
judgments, causes of action, expenses, fees, charges and related to the acts or
omissions of Buyer which are in any manner connected with the Inspections or
Buyer's activities on or about the Properties including, without limitation,
claims for personal injury and/or property damage, and including all costs
attorneys' fees.  Nothing herein shall relieve Sellers from responsibility for
its own negligence or willful misconduct or the negligence or willful misconduct
of its agents, servants, employees, attorneys, lenders or contractors.





8




4.11    The agreements in this Section 4 shall survive the termination of this
Agreement, irrespective of the cause of termination, or the delivery of the
deeds to the Properties.

5.         CLOSING.

5.1      Subject to the provisions of this Agreement, such deeds shall be
delivered at ten o'clock A.M., Boston time, on  on February 26, 2020 (the "Date
of Closing") at the offices of Seller's counsel, Nicholson, Sreter  &Gilgun,
P.C., 33 Bedford Street, Suite 4, Lexington, MA 02420, or at such other place as
is otherwise agreed upon in writing by the parties hereto.  On the Date of
Closing possession of the Properties is to be delivered and the Properties in
the same condition (with the exception of such change in condition resulting
from such action or inaction attributable to Buyer) as they are at end of the
Due Diligence Period, reasonable use and wear thereof excepted.  Buyer shall be
given the opportunity to inspect the Properties within 72 hours of the closing
to confirm the Properties compliance with terms set forth in this Section 5.1.

6.         CONDITION OF THE PROPERTIES.

6.1      Except to the extent of any express term or provision to the contrary
herein, the Properties being sold hereunder are sold "AS IS", “AS SEEN” and “AS
SHOWN”.  Buyer acknowledges, confirms and agrees that except as specifically set
forth in this Agreement, neither Sellers nor any broker, agent, attorney or
representative of Sellers, nor any other person purporting to act on behalf of
Sellers (collectively “Seller Parties”) have made any statement, warranty or
representation of any nature whatsoever, express or implied, regarding the
character, quality, use, title, value, quantity or conditions of the Properties
on which Buyer has relied in connection with Buyer’s decision to purchase the
Properties.  By entering into this Agreement and by accepting the deeds and
paying the Purchase Price, Buyer acknowledges that (a) it is familiar with, and
has had free, full and complete access to the Properties and has had full
opportunity to the extent it has desired to do so and as it has found necessary
and prudent to fully inspect and review the Properties, including all buildings,
systems, fixtures, equipment and other property located thereon; (b) it is fully
satisfied with the physical condition thereof; (c) it has had free, full and
complete access to and the opportunity to the extent it has desired to do so and
as it has found necessary and prudent to fully inspect and review (i) the
environmental condition of the Properties; (ii) the compliance of the Properties
with applicable laws and (iii) such other engineering, legal, financial,
accounting and other matters relating to or affecting the Properties as Buyer
has found appropriate and Buyer hereby acknowledges it is fully satisfied with
each of the foregoing matters; and (d) all representations understandings and
agreements heretofore made by Seller Parties are merged in this Agreement, which
alone fully and completely expresses the Agreement of the Parties.

6.2      Except with respect to a material breach by Sellers of any
representation or warranty expressly contained herein, Buyer hereby waives,
releases and forever discharges Seller Parties of and from any and all claims,
actions, causes of action, demands, rights, damages, liabilities and costs
whatsoever, direct or indirect, known or unknown, which Buyer now has or which
may arise in the future, against Seller Parties. Except with respect to a
material breach by Sellers of any representation or warranty expressly contained
herein, Buyer hereby agrees not to assert any claim for contribution, cost
recovery or otherwise against Seller Parties relating directly or indirectly to
the physical condition of the Properties including, without limitation, the





9




existence of oil, lead paint, or hazardous materials (as defined below), or
substances on or under, or the environmental condition of, the Properties,
whether known or unknown.  Buyer hereby releases Sellers, their Trustee,
beneficiaries, agents, brokers, representatives, employees, successors and
assigns, from any and all claims, demands and causes of action, past, present
and future that Buyer may have relating to the condition of the Properties
existing as of the date of this Agreement and by accepting and recording the
deed and paying the Purchase Price as of the Date of Closing.  This release
shall survive the Closing or the termination of this Agreement for any reason.

6.3      For the purposes of this Section 6, hazardous materials shall mean any
substance which is or contains: (i) any "hazardous substance" as now or
hereafter defined in the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as mended (42 U.S.C. Section 9601 "et seq.") or any
regulations promulgated thereunder ("CERCLA"); (ii) any "hazardous waste" as now
or hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.) or regulations promulgated thereunder;  (iii) any
substance regulated by the Toxic Substances Control Act (15 U.S.C. Section 2601
et seq.); (iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v)
asbestos and asbestos-containing materials, in any form, whether friable or
non-friable; (vi) polychlorinated biphenyls; (vii) radon gas; (viii) mold,
mildew, fungus or other potentially dangerous organisms: (ix) any putrescible or
non-putrescible solid, semisolid, liquid or gaseous waste of any type; and (x)
any additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under any laws, ordinances, statutes; codes,
rules, regulations, agreements, judgments, orders and decrees now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities or any other political subdivisions in which the Properties
are located and any other political subdivision, agency or instrumentality
exercising jurisdiction over the owner of the Properties, the Properties or the
use of the Properties relating to pollution, the protection or regulation of
human health, natural resources or the environment, or the emission, discharge,
release or threatened release of pollutants, contaminants, chemicals or
industrial, toxic, hazardous substances or waste into the environment (including
ambient air, surface water, ground water, land or soil).

 

6.4      Buyer’s agreements in this Section shall survive the termination of
this Agreement and the delivery of the deeds to the Properties, irrespective of
the cause of termination.

7.         TITLE, EXTENSION TO PERFECT TITLE OR MAKE PROPERTIES CONFORM.  If
either Seller shall be unable to give title or to make conveyance or to
otherwise close the transaction contemplated hereby, or to deliver possession of
the one or both of the Properties, all as herein stipulated, or if at the time
of Closing, one or both of the Properties does not conform with the provisions
hereof, Sellers shall use reasonable efforts to remove any defects in title or
to make the Properties conform with the provisions hereof, as the case may be,
in which event the Date of Closing shall be extended to enable Sellers so to
perform by one or more extensions, designated by Sellers, not to exceed a total
of sixty (60) days or such shorter period as may be designated by Sellers in
such notice; and if a shorter period than (60) days is so designated, Sellers
may further extend the time for performance one or more times, by written
notice, but in no event beyond such (60) day period.  Reasonable efforts as used
herein shall not require Sellers to expend more than Fifty Thousand Dollars
($50,000) in the aggregate including legal fees and expenses to





10




satisfy Sellers’ obligations under this Section; except that there shall be no
dollar limit for monetary encumbrances voluntarily created by Sellers.

If at the expiration of the extended time the Sellers shall have failed so to
remove any defects in title, deliver possession, or make the Properties conform,
as the case may be, all as herein agreed, then the Buyer shall have the option
to either (a) terminate this Agreement in which case the Deposit shall be
refunded and all other obligations of the parties hereto shall cease and this
Agreement shall be void and without recourse to the parties hereto, except for
those provisions surviving termination hereof, or (b) accept the Properties and
the title in their then condition and to pay therefore the Purchase Price
without deduction.

 

8.         USE OF PURCHASE MONEY TO CLEAR TITLE.  To enable Sellers to make
conveyance as herein provided, Sellers may, at the time of delivery of the deed,
use any portion of the Purchase Price to clear title of any or all encumbrances
or interests, provided that all instruments so procured are recorded and filed
simultaneously with the delivery of the deed or, in the case of institutional
mortgages or municipal liens, provided that arrangements in accordance with
customary conveyancing practices are made for a discharge to be promptly
procured, recorded and filed after the delivery of the deed.

9.         ADJUSTMENTS AND PRORATIONS.  All real estate taxes for the then
current fiscal period, monthly rent, security deposits, utilities (if not
terminated as of the Closing) and water and sewer use charges shall be prorated
and fuel value shall be adjusted as of the Date of Closing and the net amount
thereof shall be added to or deducted from, as the case may be, the Purchase
Price payable by the Buyer at the time of delivery of the deed.  Notwithstanding
anything herein to the contrary, no proration shall be made for rents delinquent
as of the Closing Date (the “Delinquent Rents”).  Buyer shall make a good faith
attempt (but Buyer shall not be required to institute suit or collection
procedures) to collect the Delinquent Rents.  Sellers hereby waive their rights
to bring suit against tenants to collect Delinquent Rents.  Amounts collected by
Buyer from any tenant showing Delinquent Rents shall be applied first to current
rents owed by such tenant and then to Delinquent Rents.  Any such amounts
applicable to Delinquent Rents received by Buyer shall be forwarded to the
applicable Seller within five (5) business days.  If the amount of said taxes is
not known on the Date of Closing, they shall be apportioned on the basis of the
amounts for the preceding year, with a reapportionment as soon as the new
amounts can be ascertained.  If such taxes and assessments shall thereafter be
reduced by abatement, the amount of such abatement, less the reasonable cost of
obtaining the same, shall be apportioned between the parties, provided that
neither party shall be obligated to institute or prosecute proceedings for an
abatement.  All portions of any special taxes or assessments assessed prior to
the Date of Closing which are due and payable prior to the Date of Closing shall
be paid by Sellers and those portions of any such special taxes and assessments
due and payable after the Date of Closing shall be paid by Buyer.

10.       COSTS.  Sellers and Buyer shall each pay all such expenses, charge or
costs for which Sellers and Buyers, respectively, are customarily responsible in
real estate transactions in Massachusetts.  Each party shall be responsible for
the fees of its respective counsel.  Buyer shall be responsible for (a) the cost
any title insurance premium and any special endorsements, and (b) the costs of
any survey required to delete the pre-printed survey exception from the title
insurance policy.





11




11.       INSURANCE.  Until the delivery of the deed the Sellers shall maintain
Fire and Extended coverage insurance equal to the full replacement cost of the
structures on the Properties.  Sellers shall not be obligated to assign to Buyer
any fire, hazard, or liability insurance policies which it holds respecting the
Properties and Sellers shall have the right to any and all refunds or rebates
resulting from the termination of such policies.

12.       BROKER REPRESENTATION.  Sellers and Buyer hereby warrant and represent
to each other that neither has dealt with any real estate agent, broker or
finder, and neither party was called to the attention of the other as a result
of any services or facilities of any such other real estate agent, broker or
finder for which the other is responsible.  Each of the Sellers and Buyer agrees
to indemnify, exonerate and hold the other harmless from all cost, damage or
expense arising out of the breach of this representation.  The provisions of
this Section shall survive the delivery of the deed hereunder.

13.       SELLERS’ PERFORMANCE.  The acceptance and recording of the deeds by
Buyer shall be deemed to be a full performance and discharge of every agreement
and obligation of Sellers herein contained and expressed, and Buyer agrees that
there are no obligations of Sellers which survive this Agreement or are to be
performed after the delivery of said deed other than the covenants contained in
said deeds or in other documents delivered by Sellers to Buyer upon Closing.

14.       RECORDING PROHIBITED.  This Agreement shall not be recorded with the
Registry or in any other office or place of public record.  If Buyer shall
record this Agreement or notice thereof or cause the same to be recorded,
Sellers may, at their option, elect to treat such as a default by Buyer under
this Agreement.

15.       NO ASSIGNMENT.  Buyer shall not assign this Agreement or any rights
hereunder without the prior written consent of the Sellers, it being understood
that Sellers shall have the right to withhold such consent arbitrarily, or
condition such consent upon the payment of additional monies.  If Buyer assigns
or transfers this Agreement or any rights hereunder to any party, whether orally
or in writing, or prior to the actual closing enters into any arrangement or
agreement with one or more persons or entities not named herein, whether orally
or in writing, for the transfer or resale of the Properties or any interest
therein (other than a written commitment to obtain a bona fide purchase money
mortgage) without Sellers’ prior written consent, this Agreement shall, at the
sole option of the Sellers, become null and void, and all Deposits made
hereunder shall be retained by the Sellers as liquidated
damages.  Notwithstanding the above provisions of this Section 15 to the
contrary, as the sole exception, Buyer may upon written notice to, but without
the requirement of consent by Sellers assign this Agreement to an entity owned
and controlled by Buyer.

16.       REMEDIES.

16.1    No representative of Sellers or Buyer shall have any personal liability
in connection with this Agreement or the transaction contemplated hereby.

16.2    Sellers’ Remedies.  In the event that the Buyer defaults under this
Agreement through no fault of the Sellers, then the Sellers shall be entitled to
retain the entire Deposit.  The





12




parties acknowledge that Sellers have no adequate remedy in the event of Buyer's
default hereunder because it is impossible to compute exactly the damages which
would accrue to the Sellers in such event.  The parties have therefore taken
these facts into account in setting the amount of the Deposit hereunder and
hereby agree that: (i) the Deposit is the best pre-estimate of such damages
which would accrue to Sellers in the event of Buyer's default thereunder; (ii)
said Deposit represents damages and not any penalty against Buyer; and (iii) if
Buyer shall fail to fulfill Buyer's obligations hereunder, said Deposit shall be
due the Sellers from the Buyer as its full damages in lieu of any and all other
rights and remedies which Sellers may have against Buyer at law or in
equity.  Nothing in this Section shall limit the express provisions of this
Agreement obligating Buyer to indemnify Sellers or with respect to the
restoration of the Properties pursuant to any provision of this Agreement
requiring Buyer to do so.

16.3    Buyer’s Remedies.  If Sellers fail to perform their obligations pursuant
to this Agreement for any reason except failure by Buyer to perform hereunder,
or if prior to Closing any one or more of Sellers’ representations or warranties
are breached in any material respect, Buyer shall provide Sellers with written
notice, within fourteen (14) days of it first becoming aware of Sellers’
inability to perform or any material breach of Sellers’ representations or
warranties, of its election, as its sole remedy, either to (i) terminate this
Agreement  (ii) enforce specific performance, or (iii) waive said failure or
breach and proceed to Closing.  Notwithstanding anything herein to the contrary,
in the event that the Buyer provides Sellers with timely notice of its election
to enforce specific performance but fails to file a lawsuit asserting such claim
or cause of action in the county in which the Properties are located within two
(2) months following the scheduled Closing Date, Buyer shall be deemed to have
elected to terminate this Agreement.

16.4    Other Expenses.  If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Deposit as well as any escrow cancellation fees or charges
and any fees or charges due to the title company for preparation and/or
cancellation of any title commitment.

17.       TITLE AND PRACTICE STANDARDS.  Any matter or practice arising under or
relating to this Agreement which is the subject of a Title Standard or a
Practice Standard of the Massachusetts Real Estate Bar Association shall be
governed by said Standard or Practice to the extent applicable and not
inconsistent with the terms hereof.

18.       WAIVER.  No waiver of any breach of any agreement or provision
contained herein shall be deemed waiver of any preceding or succeeding breach of
any other agreement or provision herein contained. No extension of time for the
performance of any obligation or act shall be deemed an extension of time for
the performance of any other obligation or act.

19.       TIME.  It is agreed that time is of the essence of this Agreement.

20.       GOVERNING LAW.  This Agreement shall be governed by, construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to its choice of law provisions.





13




21.       NOTICES  All notices, requests, consents and other communications
required or permitted hereunder, if any, shall be in writing and hand delivered,
mailed by first class mail, certified, return receipt requested, or sent via
facsimile or electronic mail (EMAIL), and each such notice, request, consent or
other communication shall be effective: (i) if hand delivered, when so
delivered; (ii) if faxed or emailed, upon transmission with confirmed electronic
receipt; or (iii) if mailed, three (3) days after the date of mailing.  Each
such notice, request, consent and other communication shall be addressed as
follows:

 

If to Seller:

 

C/O Black Forest Ventures, LLC

24 Waterway Avenue, Suite 225

The Woodlands, TX 77380

Email: jhitchcock@blackforestventures.com

 

with a copy (which shall not constitute notice) to:

 

Nicholson, Sreter & Gilgun, P.C.

33 Bedford Street

Lexington, MA  02420

Attn.: Frederick V. Gilgun, Jr., Esquire

Fax:  (781) 861-7875

Email: fgilgun@nsglawyers.com

 

If to Buyer:

 

Matthew C. Hoyer, Senior Corporate & Compliance Counsel

Bruker Corporation

40 Manning Road

Billerica, MA 01821

Phone: +1 978-663-3660 x1430

Mobile: +1 978-495-1113

 

with a copy (which shall not constitute notice) to:

 

David K. Moynihan, Esquire

Mclane Middleton Professional Association

300 TradeCenter, Suite 7000

Woburn, MA 01801

Direct: (781) 904-2722

Fax: (781) 904-2701

Email:  david.moynihan@mclane.com

 

Any party hereto may change their address or fax number for purposes of notice
hereunder by providing appropriate notice in accordance with this Section 21.

 





14




22.       CONFIDENTIALITY.  Buyer and its, employees, agents and affiliates
shall not make any announcements or disclosures of any information related to
this Agreement (including, but not limited to, the Purchase Price) to outside
brokers or third parties, before the Closing, without the prior written specific
consent of the Sellers.  Notwithstanding the foregoing, Buyer may disclose this
Agreement to its lenders, partners, investors, officers, employees and agents as
necessary to perform their respective obligations hereunder or as required by
law or in connection with any legal proceeding.

23.       FAX TRANSMISSIONS.  This Agreement may be transmitted between the
parties by facsimile machine or by electronic transmission.  The parties intend
that faxed signatures constitute original signatures and that a faxed Agreement
or a signed portable document format (.pdf) copy of this Agreement containing
the signatures (original, faxed or .pdf) of all parties is binding on the
parties.

24.       COMPUTATION OF TIME.  Any reference in this Agreement to time periods
of less than six days shall, in the computation thereof, exclude Saturdays,
Sundays, and legal holidays.  Unless otherwise specified, in computing any
period of time described in this Agreement, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is
not a business day, in which event the period shall run to and include the next
day which is a business day.

25.       SURVIVAL.  Except as otherwise specifically provided in this
Agreement, all warranties and representations made by any party to this
Agreement shall terminate and be of no further force or effect upon the Closing.

26.       NO PARTNERSHIP.  This Agreement does not constitute an agreement of
partnership or joint venture and does not authorize Sellers to act as agent for
Buyer for any purpose, nor authorize Buyer to act as agent for Sellers for any
purpose.

27.       THIRD PARTIES.  This Agreement is not intended for the benefit of any
third party, and no such other party may enforce any rights or obligations
arising under this Agreement against any of the parties to this Agreement as a
third-party beneficiary.

28.       ENFORCEMENT COSTS.  In any suit, action, or other proceeding,
including arbitration or bankruptcy, arising out of or in any manner relating to
this Agreement, including, without limitation, (a) the enforcement or
interpretation of any party’s rights or obligations under this Agreement
(whether in contract or tort, or both), or (b) the declaration of any rights or
obligations under this Agreement, the prevailing party, as determined by the
court or arbitrator, shall be entitled to recover from the losing party
reasonable attorneys’ fees and costs.  All references in this Agreement to
attorneys’ fees shall be deemed to include all fees incurred through all
post-judgment and appellate levels and in connection with collection
proceedings.  However, the term attorneys’ fees shall exclude fees for lawyers
who are employees of a party.

29.       INTEGRATION.  This Agreement together with the exhibits of this
Agreement, constitutes the entire agreement of the parties concerning the
transactions contemplated by his Agreement.  All prior understandings and
agreements between the parties concerning these matters are merged into this
Agreement, which alone fully and completely expresses their understanding.





15




30.       AMENDMENTS.  This Agreement may not be amended except by a further
agreement in writing duly executed by each of the parties to this Agreement.

31.       COUNTERPARTS.  This Agreement may be executed by the parties signing
different counterparts of this Agreement, which counterparts together shall
constitute the agreement of the parties.

32.       GENERAL PROVISIONS.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by and against the parties hereto and their
respective permitted successors and assigns.  The captions in this Agreement are
inserted only for the purpose of convenient reference and in no way define,
limit or prescribe the scope of this Agreement or any part hereof.  The
submission of this document for examination and negotiation does not constitute
an offer to sell, or a reservation of, or option for, the Properties, and this
document shall become effective and binding only upon the execution and delivery
hereof by both the Sellers and Buyer.

33.       TENANTS

33.1    Sellers warrant and represent that attached hereto as Exhibit B is a
complete list of all tenants, the Property and unit they occupy, the rent they
pay, and the amount of any prepaid rent, the security deposit paid by each
tenant, and whether the tenant is in default of the lease (the
“Tenants”).  Sellers agree to notify Buyer of any change in the status of any
tenant up to the date of the Closing.  Sellers further warrant and represent
that they have provided Buyer with a copy of the all active written leases
pertaining to the Properties.

33.2    Buyer agrees to take subject to the rights of the Tenants and assume all
obligations under any Tenant leases.  The parties agree to prorate the rent paid
for the month in which the Closing occurs and the net amount thereof shall be
added to or deducted from, as the case may be, the Purchase Price payable by the
Buyer at the time of the Closing.

33.3    Pursuant to the terms of its leases with Orbotech, Inc, and Omni Design
Technologies, Inc., 44 Manning Trust is entitled to monthly payments as
reimbursement of costs incurred by 44 Manning Trust in improving the leased
premises for these tenants (the “Tenant Improvement Costs”).  At the time of the
Closing, the Buyer shall pay to 44 Manning Trust the amount of Fifty-Five
Thousand dollars ($55,000) as full satisfaction of any amounts owed by Buyer to
44 Manning Trust for reimbursement of Tenant Improvement Costs..

33.4    During the pendency of this Agreement, Sellers shall not enter into any
leases or occupancy agreements, amendments or modification to any existing
leases that would be binding on Buyer after the Closing without Buyer’s prior
written consent, which consent shall be approved or rejected in Buyer’s sole and
absolute discretion (to the extent such leases are executed and approved by
Buyer, they are sometimes referred to as “Approved New Leases” and included in
the defined term “Leases”).  If approved by the Buyer, Buyer hereby agrees to
assume the obligation to pay any and all brokerage commissions that may become
due and payable from and after the Effective Date in connection with the
execution of any Approved New Leases pursuant to commission agreements approved
by Buyer, which approval shall not be unreasonably withheld and Buyer agrees to
indemnify and hold harmless Sellers against payment of the same.





16




33.5    Estoppel Certificates:  Sellers shall use their best efforts to obtain
by the Closing Date estoppel certificates signed by all tenants and parties in
possession of the Properties, such certificates to certify that each lease or
occupancy agreement is unmodified and in full force and effect, that the
landlord or tenant under each lease or occupancy agreement has no knowledge of
any defense, offsets or counterclaims against the other, that all rent and any
other charges and other covenants under each lease or occupancy agreement (or if
there have been any modifications that the same is in full force and effect as
modified and stating the modifications and, if there are any defenses, offsets
or counterclaims, setting them forth in reasonable detail), the dates to which
rent and other charges have been paid and a statement that the landlord or
tenant is not in default thereunder (or if in default the nature of such default
in reasonable detail).  Any such statement delivered pursuant to this Section
may be relied upon by Buyer or any mortgagee of the Properties.

33.6    In addition, Sellers shall assign to Buyer all leases, all security
deposits and prepaid rents being held by the Sellers to the Buyer at the
Closing.

34.       OPERATIONS AND RISK OF LOSS.

34.1    Ongoing Operations.  From the Effective Date through Closing:

(a)        Operation of the Properties.  Sellers will operate the Properties in
the ordinary course of business consistent with their prior practice.

(b)        Service Contracts.  Sellers will perform their material obligations
under the Service Contracts.

(c)        New Contracts.  Sellers will not enter into any contracts that will
be an obligation affecting the Properties subsequent to the Closing, except
contracts entered into in the ordinary course of Sellers’ businesses, and
approved by the Buyer in its reasonable discretion.

(d)        Maintenance of Improvements.  Subject to Sections 34.2 and 34.3,
Sellers shall maintain all Improvements substantially in their present condition
(ordinary wear and tear, casualty and condemnation excepted) and in a manner
consistent with Sellers’ maintenance of the Improvements during Sellers’ period
of ownership.

34.2    Risk of Loss. Until the Closing, the risk of loss by fire or other
casualty to the Properties, and liability for personal injury or damage to
property of others at the Properties, shall be borne by Sellers, except as
expressly provided for herein.  If prior to Closing the Properties are damaged
by fire or other casualty, Sellers shall estimate the cost to repair and the
time required to complete repairs and will provide Buyer written notice of
Seller’s estimation (the “Casualty Notice”) as soon as reasonably possible after
the occurrence of the casualty.

(a)        Material Damage.  In the event of any Material Damage, as hereinafter
defined, to or destruction of the Properties or any portion thereof prior to
Closing, Buyer may, at its sole option, terminate this Agreement by giving
written notice to the Sellers on or before the expiration of thirty (30) days
after the date Seller delivers the Casualty Notice to Buyer (and, if necessary,
the Closing Date shall be extended to give the parties the full thirty-day
period to give such notice and to obtain insurance settlement agreements with
Sellers’ insurers).  Upon any





17




such termination, the Deposit shall be promptly returned to Buyer and the
parties hereto shall have no further rights or obligations hereunder, other than
those that by their terms survive the termination of this Agreement.  If Buyer
elects not to terminate this Agreement, as evidenced by its failure to deliver
timely written notice of termination to the Sellers within said thirty (30) day
period, then the parties shall proceed under this Agreement and close on
schedule (subject to extension of Closing as provided above), and as of Closing
Sellers (or Seller if the Casualty is to one Property) shall credit Buyer with
the applicable deductible or retention and assign to Buyer, without
representation or warranty by or recourse against Sellers, all of Sellers’
rights in and to any resulting insurance proceeds (including any rent loss
insurance applicable to any period on and after the Closing Date) due Sellers as
a result of such damage or destruction, and Buyer shall assume full
responsibility for payment of any deductible or retention as well as for all
needed repairs.  For the purposes of this Agreement, “Material Damage” or
“Materially Damaged” means damage which, in Sellers’ reasonable estimation,
exceeds $150,000.00 to repair or which, in Sellers’ reasonable estimation, will
take longer than ninety (90) days to repair.

(b)        No Material Damage.  If the Properties are not Materially Damaged,
then Buyer shall not have the right to terminate this Agreement, and Sellers
shall, at its option, either (i) repair the damage before the Closing in a
manner reasonably satisfactory to Buyer, or (ii) credit Buyer at Closing for the
reasonable cost to complete the repair (in which case Sellers shall retain all
insurance proceeds and Buyer shall assume full responsibility for all needed
repairs).

34.3    Condemnation.  If proceedings in eminent domain are threatened or
instituted with respect to the Properties or any portion thereof, Sellers shall
notify Buyer in writing of such fact promptly after obtaining knowledge
thereof.  If the Properties (or a Property) are subject to a Major Condemnation,
as hereinafter defined, Buyer may, at its option, by notice to Sellers given
within ten (10) days after Sellers notifies Buyer of such proceedings (and if
necessary the Closing Date shall be automatically extended to give Buyer the
full ten-day period to make such election), either: (i) terminate this
Agreement, in which case the Deposit shall be promptly returned to Buyer upon
return and/or delivery of the Property Documents from Buyer to Sellers, and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement, or (ii) proceed
under this Agreement, in which event Sellers shall, at the Closing, assign to
Buyer their entire right, title and interest in and to any condemnation award,
and Buyer shall have the sole right after the Closing to negotiate and otherwise
deal with the condemning authority in respect of such matter.  If Buyer does not
give Sellers written notice of its election within the time required above, or
if the condemnation is not a Major Condemnation, then Buyer shall be deemed to
have elected option (ii) above.  For purposes of this Agreement, “Major
Condemnation” means any condemnation or eminent domain proceedings that occurs
after the Effective Date, if and only if the portion of the Properties that is
the subject of such proceedings has a value in excess of $150,000.00, as
determined by the demand or pleading of the condemning authority.





18




35.       REPRESENTATION AND WARRANTIES.

35.1    Sellers’ Representations and Warranties.  Sellers represent and warrant
to Buyer the following:

(a)        Organization and Authority.  Sellers are duly organized, validly
existing, and in good standing in the state in which each was formed, with the
authority to do business in the Commonwealth of Massachusetts.  Sellers have the
full right and authority and have obtained any and all consents required to
enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby.  This Agreement has been, and all of the
documents to be delivered by Sellers at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of each Seller.

(b)        Conflicts and Pending Actions.  There is no agreement to which a
Seller is a party or, to each Seller’s knowledge, that is binding on a Seller
that is in conflict with this Agreement.  To each Seller’s knowledge, there is
no action or proceeding pending or threatened against a Seller or relating to
the Property that challenges or impairs the Seller’s ability to execute or
perform its obligations under this Agreement.  Each Seller warrants and
covenants that it has not entered into any other contract to sell its Property
or any part thereof which is currently in effect.

(c)        Service Contracts.  To Sellers’ knowledge, the list of Service
Contracts on Schedule 4(e) is correct and complete as of the date of its
delivery.

(d)        Notices from Governmental Authorities.  To Sellers’ knowledge,
Sellers have not received from any governmental authority written notice of any
material violation of any laws applicable (or alleged to be applicable) to the
Properties, or any part thereof, that has not been corrected, except as may be
reflected by the Property Documents.

(e)        Patriot Act Representation.  Sellers are not, and will not be, a
Person with whom Buyer is restricted from doing business with under the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known
as the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 and regulations promulgated pursuant
thereto (collectively, the “Anti-Terrorism Laws”), including persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List.

(f)        No Violation of Agreements, Orders, Etc.  The execution and delivery
of this Agreement by Sellers and the consummation by Sellers of the transactions
contemplated hereby will not violate any judgment, order, injunction, or decree
to which each Seller or each Seller’s Property is subject.

(g)        Employees.  If applicable, each Seller shall comply with any and all
requirements relating to that Seller’s employees as required pursuant to the
Worker Adjustment and Retraining Notification Act (WARN Act).





19




(h)        Violations of Law.  Sellers have not received written notice from any
governmental authority of any material violation of any federal, state, county
or municipal laws, ordinances, orders, regulations and requirements affecting
the Properties or any portion thereof (including the conduct of business
operations thereon) which are unresolved.  In addition, except as may be
included in the Property Documents or otherwise disclosed in writing to Buyer,
Sellers have not received any written notice from any governmental authorities
with respect to (i) any special assessments or proposed increases in the
assessed value of the Properties; (ii) any condemnation or eminent domain
proceedings affecting the Properties; or (iii) any violation of any zoning,
health, fire safety or other law, regulation or code applicable to the
Properties which remains outstanding.

(i)         Leases.  Except for the Approved Leases, there are no other leases,
rental agreements, licenses, license agreements or other occupancy agreements or
amendments or modifications thereto or any guaranties with tenants or occupants
in effect for the Properties.  The terms of all Approved Leases expire on the
dates set forth for such expiration in the rent roll hereto.  To each Seller’s
knowledge, each Lease is in full force and effect, and no rent has been paid
more than one month in advance.  To each Seller’s knowledge, except as may be
described in attached hereto, there exists no material default by each Seller or
any tenant under any of the Leases and each Seller has not sent to, or received
from, any tenant any written notice under any of the Leases claiming that any
tenant or such Seller is in default of its obligations under any of the Leases
other than defaults that have been cured.  Each Seller has provided Buyer with
full and complete copies thereof, including any amendments or
modifications.  All work required to be performed by landlord for tenants
pursuant to the Leases have been fully completed in a lien-free manner and in
accordance with the requirements set forth in the Leases, if any, and any
construction allowance or similar payment required from landlord to tenants
pursuant to the Leases, if any, has been paid in full to tenants.

(j)         Bankruptcy.  No bankruptcy, insolvency, reorganization or similar
action or proceeding, whether voluntary or involuntary, is pending, or, to
Sellers’ knowledge, threatened, against Seller.

(k)        Options or Rights of First Refusal.  Sellers have not granted any
option, right of first refusal or first opportunity to any party to purchase any
interest in the Properties or any portion thereof.

(l)         Tax Returns.  Sellers have filed all federal and state tax returns
required by any applicable state and federal taxing authority.

35.2    Buyer’s Representations and Warranties.  Buyer represents and warrants
to Sellers the following:

(a)        Organization and Authority.  Buyer has been duly organized, is
validly existing, and is in good standing in the state in which it was
formed.  Buyer has the full right and authority and has obtained any and all
consents required to enter into this Agreement and, subject to a final vote
by  the Buyer’s Audit Committee, the right and authority to consummate or cause
to be consummated the transactions contemplated hereby.  This Agreement has
been, and all of the documents to be delivered by Buyer at the Closing will be,
authorized and properly executed





20




and constitute, or will constitute, as appropriate, the valid and binding
obligation of Buyer.  Notwithstanding the foregoing, in the event Buyer does not
obtain a final vote of the Buyer’s Audit Committee prior to expiration of the
Due Diligence Period, authorizing the purchase of the Properties, then, upon
written notice by Buyer to Seller delivered no later than the day following the
expiration of the Due Diligence Period of Buyer’s election to terminate this
Agreement, this Agreement shall be deemed terminated and of no further force or
effect and Buyer shall be entitled to return of the Deposit and neither party
shall thereafter have recourse against the other.

(b)        Conflicts and Pending Action.  There is no agreement to which Buyer
is a party or to Buyer’s knowledge binding on Buyer which is in conflict with
this Agreement.  To Buyer’s knowledge, there is no action or proceeding pending
or threatened against Buyer that challenges or impairs Buyer’s ability to
execute or perform its obligations under this Agreement.

(c)        Patriot Act Representation.  Buyer is not, and will not be, a Person
with whom Sellers are restricted from doing business with under the
Anti-Terrorism Laws, including persons and entities named on the Office of
Foreign Asset Control Specially Designated Nationals and Blocked Persons List.

(d)        Post-Closing Liability.  Sellers agree to indemnify Buyer against and
hold Buyer harmless from any loss, damage, cost (including, without limitation,
reasonable attorneys’ fees) or liability which Buyer may incur as a consequence
of Sellers’ breach of any of representations and warranties contained in Section
35.1 contained herein in any material respect.  Buyer shall be deemed to have
waived any claim of breach of representations and warranties contained in
Section 35.1 which Sellers identify in the Sellers’ Certificate if Buyer elects
to close.  This indemnification obligation shall survive the Closing for a
period of six (6) months (the “Survival Period”).  Notwithstanding anything
contained in this Agreement, Buyer shall not assert, and Sellers shall have no
liability for, any claim against Sellers for breach(es) of said representations
and warranties in this Agreement (except in the event of fraud or intentional
acts by Seller), unless and until such claims shall exceed Ten Thousand Dollars
($10,000.00) in aggregate, and thereafter, Buyer may assert against Sellers any
of such claims so aggregated to exceed such $10,000 threshold in their full
amount, beginning with the “first dollar” of any such claims.

36.       AUTHORIZATION TO SIGN MODIFICATIONS AND NOTICES.  In order to
facilitate the execution and delivery of certain documents contemplated hereby,
the parties grant to their respective attorneys the actual authority to execute
and deliver on each party’s behalf any (a) agreement modifying the time for the
performance of any event hereunder, or (b) any notice that may be given under
this agreement, and the parties may rely upon the signature of such attorneys
(including faxed and/or scanned signatures) unless they have actual knowledge
that a party has disclaimed the authority granted herein.

 

[Signatures on following page]

 





21




IN WITNESS WHEREOF, the parties hereto have caused these presents to be
executed, as a sealed instrument, the day and year first above written.

 

 

SELLER:

    

BUYER:

 

 

 

44 Manning Road Realty Trust

 

Bruker Corporation

 

 

 

/s/ DIRK D. LAUKIEN

 

/s/ GERALD N. HERMAN

By: Dirk D. Laukien, Trustee

 

By: Gerald N. Herman

 

 

 

/s/ FRANK H. LAUKIEN

 

Its: Chief Financial Officer

By:  Frank H. Laukien, Trustee

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

Umbrina Associates

 

 

 

 

 

/s/ DIRK D. LAUKIEN

 

 

By: Dirk D. Laukien, Trustee

 

 

 

 

 

/s/ FRANK H. LAUKIEN

 

 

By:  Frank H. Laukien, Trustee

 

 

 





22




EXHIBIT “A”

 

Parcel A – 44 Manning Road, Billerica, MA

 

The land situated in Billerica, Middlesex County, Massachusetts known and
numbered as 44 Manning Road, bounded and described as follows:

 

The premises known as Lot 10 on a plan entitled, “Plan of Land in Billerica,
Mass. Prepared for 128 Associates” dated April 2, 1981, by Fleming, Bienvenu &
Associates, Inc., Engineers

& Surveyors, recorded with Middlesex North Deeds in Plan Book 134, Plan 3.

 

The Premises have the benefit of the following:

 

1.   All rights and licenses appurtenant thereto, including without limitation
that Grant of Easement from the Town of Billerica concerning property adjoining
Columbia Road contained in the instrument dated May 28, 1981, recorded with said
Deeds in book 2481, Page 488, together with all rights and easements appurtenant
to said premises to maintain and use a portion of the instrument recorded with
said Deeds in book 2338, Page 307, pursuant to the terms and conditions of that
Grant of Easement from the Trustees of The 128 Trust dated June 4, 1981,
recorded with said Deeds in Book 2481, Page 514.

 

2.   The right to use Manning Road in common with others entitled thereto for
all purposes for which ways are commonly used in the Town of Billerica.

 

3.   The benefit of that Grant and Declaration of Common Easements and
Restrictions dated June 4, 1981, among Spaulding and Slye Corporation, James A.
Progin and Peter M. Small as Trustees of Manning Park Realty Trust and Arthur L.
Glynn recorded with said Deeds in Book 2481, Page 532, as amended by Instrument
dated November 2, 1983 recorded with said Deeds in book 2682, Page 266 and as
affected by Certificate Regarding Designation of Enforcement Entity Under Grant
and Declaration of Common Easements and Restrictions dated November 13, 1984,
recorded with said deeds on November 13, 1984 in Book 2890, Page 209.

 

4.   The benefit of that Grant of Easement between Spaulding and Slye
Corporation, James A. Progin and Peter M. Small as Trustees of Manning Park
Realty Trust, dated November 6, 1981, recorded with said Deeds in Book 2508,
Page 741, as amended by Amendment to Grant of Easement dated November 13, 1984,
recorded with said Deeds on November 13, 1984, in Book 2890, Page 205.

 

 

 

Parcel B – 15 Fortune Drive, Billerica, MA

 

The land in Billerica, Middlesex County, Massachusetts, situated on the
Southwesterly side of Fortune Drive, shown as lot 4A on a plan entitled “Plan of
Land in Billerica, Mass. Prepared for 128 Trust Scale” 1 in. = 100 ft. Jan. 17,
1974, Emmons, Fleming & Bienvenu, Inc.





23




Engineers and Surveyors, Billerica, Mass.” recorded with Middlesex North
District Registry of Deeds in Book as Plan 77 in Book of Plans 118, bounded
according to said plan as follows:

 

WESTERLY

by said Fortune Drive, 200.00 feet;

 

 

SOUTHEASTERLY

by Lot 5 on said plan, 304.40 feet;

 

 

SOUTHERLY

by land n/f O’Connor in six courses measuring 137.87 fee, 115.25 feet, 59.53
fee, 24.54 fee, 81.71 feet, and 113.22 feet, respectively;

 

 

WESTERLY

by land of n/f Donati & Ravasini in three courses measuring 24.65 feet, 131.89
feet, and 76.28 feet, respectively;

 

 

NORTHERLY

by Lot C on said plan, 273.29 feet; and

 

 

NORTHWESTERLY

by Lot B shown on said plan, 336.35 feet.

 

Said Lot 2 contains 61,483 square feet and said Lot 3 contains 77,279 square
feet, according to said plan.

 

For title see deed of Robert P. Nordblom and George Macomber, Trustees of
Normac-Billerica Associates II, dated December 17, 1987 recorded with Middlesex
North District Registry of Deeds, Book 4354, Page 101.

 





24




EXHIBIT B

matt

44 Manning Road, Billerica, MA

 

TENANT LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

Monthly Rent

    

Prepaid

    

Security

    

Default

Suite#

 

Tenant Name

 

as of October 2019

 

Rent

 

Deposit

 

Status


100

 

Liquid Pixels

 

$


6,161.54

 

$

-

 

$


11,041.42

 

None


101

 

PureHoney

 

$


6,443.38

 

$

-

 

$


12,500.00

 

None


102

 

OmniDesign

 

$


2,244.67

 

$

-

 

$

-

 

None


104

 

Bioview

 

$


3,236.33

 

$

-

 

$

-

 

None


105

 

iambiotech

 

$


5,180.83

 

$

-

 

$


9,843.58

 

None


106

 

Arntec

 

$


1,372.75

 

$

-

 

$


4,118.25

 

None


200

 

Orbotech

 

$


7,939.33

 

$

-

 

$

-

 

None


201

 

Edge Embossing

 

$


13,404.00

 

$

-

 

$


62,432.84

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

-

 

$


99,936.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

It appears we potentially never received the $9,843 which appears in lease,
Transwestern is confirming and reaching out to Tenant.

 

25

